Citation Nr: 1242664	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  04-40 98	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004  decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claim has been before the Board on several occasions, and was remanded for procedural and evidentiary development in October 2008, June 2010, and January 2012.  All actions required by the remands have been accomplished.  

The Veteran appeared at a Travel Board hearing in December 2005.  Unfortunately, the transcript of this hearing was lost.  The Veteran was afforded a Central Office hearing in October 2012 as a remedial measure.  A transcript of that hearing is of record.  

At the Veteran's Central Office hearing, the Veteran presented evidence regarding his service-connected asthma.  Essentially, he asserted that the condition had grown in severity.  The Board, in a decision dated in October 2008, denied an appealed claim for a higher rating.  Thus, that decision is final; however, the submission of evidence at the hearing is an informal claim for an increase in rating.  As it is not on appeal, that claim is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran experienced a sexual trauma while on active duty; he developed PTSD as a result of the incident.  





CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304(f).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for entitlement to service connection for PTSD.   Therefore, no further development is needed with respect to the appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, the nexus between service and the current disability can be satisfied by evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When, as in this case, the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128  (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The Veteran in this case alleges that he developed PTSD as a result of military sexual trauma.  

Essentially, the Veteran has stated that he was molested during his basic training by a fellow soldier, and that the impact of this sexual assault has been so severe as to cause PTSD.  The Veteran relates that he was attacked while sleeping, and that while his memory is cloudy with regard to the actual event, he reports feeling that he was "dreaming" that he was being restrained in his bed.  He asserts waking the next day to discover that he had bruises on his body as a result of being sexually assaulted.  

The service treatment records do not document a diagnosis of a psychiatric condition, and there is no contemporaneous service or other police record documenting that a sexual assault took place.  This is unsurprising, however, as the nature of sexual assault is such that it is often unreported, and the Veteran has stated that he never approached his drill sergeant about the matter due to feelings of shame.  The Veteran was training to be an infantryman, and as such training is particularly rigorous and commanding of confidence on the part of the individual soldier, it is not expected that there would be any in-service report of the alleged attack.  The Veteran's service record is strong, and generally indicates that there were limited behavioral problems.  There is an indication of non-judicial punishment, however, and the Veteran was absent without leave (AWOL) for a period during service.  

The Veteran has had numerous episodes of post-service treatment for PTSD.  He has been awarded benefits by the Social Security Administration (SSA) in part as due to this psychiatric disorder, and he has participated in mental health therapy sessions with VA where he has been assessed as having PTSD as due to an in-service sexual assault.  While a 2009 VA medical examination did not assess the Veteran as having PTSD, there was limited discussion of the in-depth records associated with a period of inpatient treatment.  Indeed, the Veteran was hospitalized at Bay Pines VA Medical Center between June and July 2008.  This facility is specially designed for treatment of sexual trauma, and the patient was on this inpatient service as a result of claimed in-service attack.  The Veteran has also submitted the statements of a VA psychiatrist and psychologist who have treated him, and both of these clinicians, in 2011, opined that the Veteran has PTSD that is consistent with military sexual trauma.  Given this, the Board concludes that the evidence of record is supportive of a diagnosis of PTSD as a result of military sexual trauma.  Essentially, the question becomes one as to the Veteran's credibility in reporting his stressors.  

In the regard, the Board deems the Veteran to be a credible historian with regard to his claimed stressor.  The Veteran has, since seeking treatment from VA, consistently reported the event, and has done so in a treatment situation prior to his filing for compensation benefits.  Additionally, the Veteran has submitted the statement of his aunt, who knew the Veteran at the time of his military service, and she has reported behavioral changes in the Veteran in the time proximate to service discharge.  Moreover, the Veteran has been referred to specialty inpatient treatment for victims of sexual trauma, and he completed a lengthy hospitalization.  As he was willing to endure such an invasive treatment program, and as he has subsequently been very engaged in therapy sessions in 2009 and beyond, it is unlikely that the Veteran is not sincere in his allegations.  Moreover, when the transcript of his first hearing before the Board was misplaced, the Veteran was initially very concerned about having to relate the unpleasant facts associated with his claimed stressor.  Nonetheless, the Veteran drove to Washington, DC from Alabama to ensure that his testimony could be recorded.  By that testimony, it is obvious that the situation is very difficult for the Veteran to discuss, and this demeanor indicated a very credible testimony.  All this together leads the Board to conclude that the Veteran is credible in his assertions, and that there is evidence outside of his own testimony (e.g. that of clinicians and his aunt) which support a military sexual trauma having occurred.  

There is a diagnosis of PTSD that has been causally linked to military sexual trauma.  The Veteran has required hospitalization for this disorder, and he has consistently reported his symptoms to VA caregivers and adjudicators.  The Veteran is competent to report on what happened to him in service, and he is credible in his reporting of the events which formed the basis of his diagnosis.  This is corroborated by clinical assessments and other lay observations.  Accordingly, the requirements for service connection have been met. 


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


